FUNDERBURK, Justice
(dissenting).
The writer concurs in the view that this case upon the point which has been deemed controlling is not distinguishable from the Wheeler Case, Southern Underwriters v. Wheeler, 132 Tex. 350, 123 S.W.2d 340. Ordinarily, of course, the determination of that question ought to end the inquiry and leave remaining only the simple duty to reverse and remand the case as we have done. There may be those who question whether under any circumstances any other course can be justified. If accepting the higher court’s interpretation of the law, a lower court is clearly of opinion that the former has in a particular case made a mistake in ‘ the application of the law, the question is posed: Should the law, or the application, • be given controlling effect? Should the interpretation of the law with its general effect control, or should a particular application of the law, believed to be the result of mistake and unwarranted by the higher court’s interpretation of the law, control? Fully recognizing that the question is a delicate one, the writer believes that it will better serve the jurisprudence of the State, under such circumstances, for the inferior court to apply the law as interpreted by the superior court, to the particular case before it, the parties having their remedy in a case of error and at the same time the higher court being afforded the opportunity to remedy its previous inadvertent misapplication of the law, provided, of course, upon the further consideration of the question it be recognized that there was such mistake.
The writer must admit an inability to understand all that is said and possibly implied in the Wright Case, Wright v. Traders & Gen. Ins. Co., 132 Tex. 172, 123 S.W.2d 314, but it is believed the uncertainties are not such as to enter into or materially affect the controlling question here presented.
The questions for decision in the Wright Case related to four special issues submitted to the jury which, stated briefly and informally with reference to the findings elicited thereby, were: (1) Was disability, if any, total? (2) Was disability, if any, partial? (3) Was total disability, if any, permanent? (4) Was partial disability, if any, permanent?
For clarity and brevity, said issues, as above designated by the numbers 1 to 4, inclusive, may hereinafter be referred to thus: (1) Total disability, (2) partial disability, (3) permanent total disability, and (4) permanent partial disability. The action of the trial court, held to be error, was in submitting' each of the issues, partial disability and permanent partial disability, upon condition that the issue of total disability was answered to the effect that the disability was not total. The issues of permanent total disability and permanent partial disability were referred to in the majority opinion of this court as “temporary total and temporary partial disability”, the opinion stating that “The issues with reference to the temporary total and temporary partial incapacity were likewise conditionally submitted and were not answered. That which has been said with reference to the conditional submission of the issue of partial incapacity is applicable to them.” There were no issues of “temporary total and temporary partial incapacity” as distinct from said issues of permanent total disability and permanent partial disability, respectively, as aforesaid. In the Supreme Court the same issues were referred to as “related issues” in language as follows: “There was evidence to support both issues, [total disability and partial disability] as well as the related issues of temporary total and temporary partial disability. The related issues need not be noticed further since the manner of their submission will be controlled by the principle applicable in submitting partial disability presently to be discussed.” (Italics ours)
It thus appears certain that the decision of the question relating to the issues of total disability and partial disability, that is, whether the latter was properly submitted, conditioned upon the answer to the former, was thought to be applicable and intended to apply to the issues of permanent total disability (referred to by the court as “temporary total disability”) and permanent partial disability (referred to by the court as temporary partial disability”).
With reference to the question concerning the propriety of submitting conditionally the issue of partial disability in its relation to the issue of total disability, the court classified issues as “opposite issues” and “converse issues.” It was held that the law does not require that both of two “opposite issues”- be submitted, giving as an example of opposite issues “ Was such negligence the proximate cause of the injury?’ Was such negligence not the proximate cause of the injury?’” But it was held that “converse issues” must be sub*608mitted unconditionally. The meaning of “converse issues” was explained thus: “The issues submitting the two inquiries as to the result of the injuries — one whether total and the other whether partial — are converse but not opposite.”. Much of the Opinion is devoted to a re-affirmance of the doctrine of the Rowe Case, criticized in the minority opinion of the Court of Civil Appeals. The most important new pronouncement (stated in our own language, rather than that of the court) was to the effect that where an issue is a plaintiff’s issue in the sense that it constitutes an element of an alternative ground of recovery, but the subject matter of such issue is also a defendant’s issue in the sense that a finding thereof in favor of the defendant would rebut the'existence of plaintiff’s other ground of recovery, in such case the court may submit plaintiff’s issue and the defendant’s issue as a single issue and if, as a defendant’s issue, it is a converse issue it will be error to submit conditionally the dual issue. To state the point differently, it was held, in effect, that the issue of partial disability was a plaintiff’s issue and also defendant’s issue, being the converse of the plaintiff’s issue of total disability; that it was required (under the doctrine of the Rowe Case) to be submitted and under other decisions required to be submitted unconditionally; that it was not necessary, however, to submit two issues, nor by the form of the single issue to place upon the plaintiff the burden of establishing by a preponderance of the evidence that the disability was not .temporary. This last question was not really involved in the Wheeler case.
In the Wheeler case, the issues corresponding to those referred to in the Wright case as “related issues” were called “secondary issues.” The issue of partial disability (following a period of total disability) was called the “primary issue.” Of this issue it was said: “In the present case, the primary issue inquiring whether Partial Disability resulted after Total Disability had ceased was correctly submitted unconditionally.” Of the “secondary issues” it was said. that “the secondary issues inquiring,- respectively, whether the partial disability, if any, resulting after total disability had ceased was permanent, or was temporary, were submitted conditionally, the jury being directed in the respective preambles to the special issues to ynswer same conditioned on how it had answered some previous issue.” (Italics ours).
As said before, there was no issue of partial temporary disability, as distinct from the issue of partial permanent disability, submitted. The issue referred to as the “primary issue”, the unconditional submission of which was approved, was special issue No. S as follows: “Do you find from a preponderance of the evidence that the plaintiff was partially disabled as the result of such injury after the period of total disability, if any, ceased?” The “secondary issue”, the conditional submission of which was condemned, was special issue No. 7, “Do you find from a preponderance of the evidence that such partial disability of the plaintiff, if any, as referred to in special issue No. 5 is permanent?” To repeat: There -was no issue submitted,, the purpose of which was to elicit a finding of whether or not partial disability, if aity, was temporary. This emphatic statement is made upon the assumption that the court did not mean that said special issue No. 7 above quoted was such issue. .That would destroy the foundation of the doctrine of the Rowe Case at one, stroke. It would, in effect, be an admission that an issue of whether a disability is permanent and an issue of whether a disability is temporary are one and the same thing. It would mean, in a negligence case, that the court could not submit - an issue of proximate cause conditioned upon a finding of negligence, since thereby the court would be conditionally submitting, without mention, the defendant's issue of unavoidable accident, or of new and independent cause, etc. It is of the very essence of the doctrine of the Rowe Case, that issues denominated “converse issues” are distinct issues.
The conditionally submitted issue of partial disability involved in the Wright Case was considered as one issue, not two. It was, in effect, held that just because if it was the plaintiff’s issue, alone, it should be stated: “Do you find from a preponderance of the evidence that the injuries, if any, sustained by the plaintiff * * * resulted in the partial incapacity of plaintiff” and if a defendant’s issue alone, it should have been stated “Do you find from a preponderance of the evidence that the injury, if any, sustained by the plaintiff did not result in the partial incapacity of plaintiff”, it was not necessary to submit the one issue as two issues on account of the question of the burden of proof, but that it was *609within the court’s discretion to submit it in the form properly as plaintiff’s issue, a verdict for plaintiff upon the other form, if found, being insufficient to support a judgment for the plaintiff.
Surely, the court did not consider that two issues were actually submitted as one. That would have been a direct violation of the statute requiring that special issues be submitted “distinctly and separately” and answered by the jury “separately”. R.S.1925, Art. 2190. It is the more reasonable conclusion, I think, that the court regarded the mere difference between an affirmative and a negative statement of one issue as not involving two distinct issues, but the mere form of the single issue. If so, the Wright Case, which was the sole authority for the decisioij in the Wheeler Case, would he no authority to support the proposition that a plaintiff’s issue of partial permanent disability is at the same time the defendant’s converse issue of partial temporary disability.
Under the decision in the Wright Case and the classification of issues there made as “opposite issues” and “converse issues” an issue of partial temporary disability would be the converse of the issue of partial permanent disability. While the latter issue was submitted the former was not submitted, conditionally or unconditionally. Had it been submitted it would have been error to condition its submission upon a finding of the issue of partial permanent disability to the effect that partial disability was not permanent. That question was not in the case and under the record could not be in the case, since no issue of partial temporary disability was submitted, or requested to be submitted. The issue submitted conditionally, namely, partial permanent disability, was, in relation to the issue of partial disability (after total disability ceased), neither an opposite, nor a converse, issue as the meaning of those terms is explained in the Wright and Wheeler Cases. Even if the issue of partial permanent disability, conditionally submitted, included the unmentioned issue of partial temporary disability» yet, nevertheless, the latter in relation to the unconditionally submitted issue of partial disability (following total disability) was itself neither an opposite nor a converse issue. Under the doctrine of, the Rowe Case, as amplified in the Wright Case, it is believed to be an uncontroverti-ble proposition that a finding in favor of the defendant upon a defendant’s issue which is the converse of a plaintiff’s issue found in favor of the plaintiff will defeat any judgment for the plaintiff based upon' plaintiff’s said issue. For example, a finding in favor of the defendant of an issue of unavoidable accident and a finding in favor of the plaintiff upon the issue of proximate cause (defendant’s negligence as cause of the injury) will result as a matter of law in defeating judgment for the plaintiff. The reason is, of course, that if one be true, then, as a matter of law, the other cannot be true. But upon the issues involved in the Wheeler case, and in the instant case, no possible answer to either issue can be inconsistent with the answer to the other. Let us say the jury answers the unconditionally submitted issue to the effect that there was no partial disability after total disability ceased. Result: no judgment for the plaintiff awarding recovery of compensation for any partial disability; full acquittance of defendant from any such liability. But say the jury answers the issue to the effect that there was partial disability after total disability ceased? Result: standing alone, the answer is wholly immaterial. It will support no judgment for the plaintiff; the defendant will be acquitted of liability just as certainly as if the issue were found to the contrary. This results, of course, from the burden being upon the plaintiff to establish the duration, if any, of such partial disability. To establish the duration, if any, of partial disability was the purpose, and the only purpose, of submitting the issue of partial permanent disability. It was a plaintiff’s issue. It was not a defendants issue. If answered to the effect that partial disability was not permanent, no judgment could be given for the plaintiff, or against the defendant, awarding compensation for any partial disability after total disability had ceased. Such finding of the issue would require judgment, so far as based upon that issue, in favor of the defendant.
If, however, the issue was answered to the effect that the partial disability was permanent, then, of course, the plaintiff would be given judgment (all other essential issues being established) for compensation for all the partial disability existing after total disability ceased. But, how could the defendant counter against the establishment of that issue? He could do so, of course, by offering rebuttal evi*610dence to persuade the jury that partial disability was not permanent. Under the doctrine of the Rowe Case he could do more than that. He could have an issue submitted designed to elicit a finding whether the “converse” of the issue of partial permanent disability was true. He was entitled to have the jury find whether, by a preponderance of the evidence, the partial disability was not temporary. Regardless of the fact that such issue has generally been supposed to impose the burden of proof upon the plaintiff to establish that disability, if any, was not temporary, the issue itself is nonetheless a defendant’s issue. If the court omits to submit it the defendant must request its submission, or else the right to have it submitted will'be waived. That issue was not submitted, conditionally or unconditionally, and, therefore, of course, there could be no question of any error in submitting it conditionally.
The mistake implicit in the opinion in the Wheeler case was the supposition that the trial court had submitted an issue of partial temporary disability and had submitted it upon condition that it was not to be answered unless the issue of partial permanent disability was answered to the effect that partial disability was not permanent. As already pointed out, neither the issue of partial permanent disability, nor the converse issue of partial temporary disability, had the latter been submitted, but was not, was either the opposite or converse of the issue of partial disability (following total disability). It is respectfully submitted that if the Supreme Court in the Wheeler case intended anything more than to declare that the question at issue was ruled by the principle upon which it had been declared in the Wright case that an issue of partial disability as the converse of the issue of total disability may not be submitted conditionally, then the opinion imports no such other intention, but just the contrary. If that was really the controlling principle, then it appears certain there was some mistake in its application. Hence, it is believed, the Wheeler case should not be regarded as controlling the decision of this case.
Independently of everything else that has been said all the conditionally submitted issues were answered. The conditional submission, did not, therefore, result in depriving appellant of a verdict upon said issues. If the conditionally submitted issues had been “converse issues” (which, as shown, they were not), the reason why appellant would have had the right to object to their conditional submission was because of the hazard of being deprived of a verdict upon such issues. But what harm can possibly have resulted when the unconditional issue is answered in such way as to require answers to the conditionally submitted issues and the latter are in fact answered? It seems to me it would be hard to imagine a better example of an error affirmatively shown by the record to have been harmless. I Should regard this conclusive, except for the fact that the same thing could have been said of the Wheeler Case.